The appellant was fined by the lower court for contempt of court in refusing to obey a subpoena. The record shows that the proceedings were strictly in accordance with articles 528 et seq., Code of Criminal Procedure, and that on the proper final hearing the judgment nisi was made final.
It has been the uniform holding of this court and our Supreme Court, when it had criminal jurisdiction, that appeals did not lie in such proceedings. It is unnecessary to cite all the cases, but see State v. Thurmond, 37 Tex. 340; Carter v. State, 4 Texas Crim. App., 165; Crow v. State, 24 Tex. 12; Borer v. State, 63 S.W. Rep., 1133.
As this court has no jurisdiction of this appeal the case is ordered dismissed.
Dismissed.